Citation Nr: 0943204	
Decision Date: 11/13/09    Archive Date: 11/25/09

DOCKET NO.  06-27 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a rating higher than 40 percent for duodenal 
ulcer, status post gastrectomy with hiatal hernia and dumping 
syndrome.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The Veteran had active military service from November 1952 to 
April 1973.  

This appeal to the Board of Veterans' Appeals (Board) is from 
rating decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Atlanta, Georgia.

May and December 2004 RO decisions confirmed and continued 
the Veteran's then 20 percent rating for his disability, 
which had been in effect since April 10, 1996.  A more recent 
July 2006 decision, during the pendency of his appeal, 
granted a higher 40 percent rating retroactively effective 
from October 6, 2003, the date of receipt of his claim.  That 
greater rating, however, was not the highest possible rating, 
and he has continued to appeal for an even higher rating.  
See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).

The Board has advanced this appeal on the docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDINGS OF FACT

The Veteran does not have severe symptoms, such as recurrent 
hematemesis or melena, anemia or weight loss causing definite 
impairment of health; or severe postgastrectomy syndrome with 
sweating, circulatory disturbance after meals, hypoglycemic 
symptoms, weight loss with malnutrition, or anemia.


CONCLUSION OF LAW

The criteria are not met for a rating higher than 40 percent 
for the duodenal ulcer, status post gastrectomy with hiatal 
hernia and dumping syndrome.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.321(b), 4.7, 4.114, Diagnostic Codes 7305, 
7308 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. § 
3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  For a claim, as here, pending before VA on or 
after May 30, 2008, 38 C.F.R. § 3.159 was amended to 
eliminate the requirement that VA also request that he submit 
any evidence in his possession that might substantiate his 
claim.  See 73 FR 23353 (Apr. 30, 2008).

These VCAA notice requirements apply to all five elements of 
a claim, including the downstream disability rating and 
effective date elements.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  And, ideally, VCAA notice should be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  If, however, for whatever reason it was not, 
or the notice provided was inadequate, this timing error can 
be effectively "cured" by providing any necessary VCAA 
notice and then going back and readjudicating the claim - 
such as in a statement of the case (SOC) or supplemental SOC 
(SSOC), such that the intended purpose of the notice is not 
frustrated and the Veteran is given an opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United 
States Supreme Court made clear that a reviewing court, in 
considering the rule of prejudicial error, is precluded from 
applying a mandatory presumption of prejudice rather than 
assessing whether, based on the facts of each case, the error 
was outcome determinative.  In Sanders, the Supreme Court 
rejected the lower Federal Circuit's framework (see Sanders 
v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) 
that all VA notice errors are presumptively prejudicial, in 
part, because it was "complex, rigid, and mandatory."  Id., 
at 1704.  The Supreme Court rejected the Federal Circuit's 
analysis because it imposed an unreasonable evidentiary 
burden on VA to rebut the presumption and because it required 
VA to demonstrate why the error was harmless, rather than 
requiring the appellant - as the pleading party, to show the 
error was harmful.  Id., at 1705-06.  The Supreme Court 
stated that it had "warned against courts' determining 
whether an error is harmless through the use of mandatory 
presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the 
record."  Id., at 1704-05.  Thus, it is clear from the 
Supreme Court's analysis that, while the Veterans Court may 
conclude generally that a specific type of error is more 
likely to prejudice an appellant, the error nonetheless must 
be examined in the context of the facts of the particular 
case.  Id.

The Veterans Court initially held in Vazquez-Flores v. Peake, 
22 Vet. App. 37, 48 (2008), that prejudicial deficiencies in 
the timing or content of a VCAA notice can be cured by 
showing the essential fairness of the adjudication will not 
be affected because:  (1) the defect was cured by actual 
knowledge on the part of the claimant ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F. 3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the 


case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render 
any pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Veterans Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).

The Veterans Court further held in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), that for an increased-compensation 
claim, 38 U.S.C. § 5103(a) requires, at a minimum, that VA 
notify the claimant that, to substantiate the claim, 
the medical or lay evidence must show a worsening or increase 
in severity of the disability and the effect that such 
worsening or increase has on the claimant's employment and 
daily life.  

On appeal, however, in Vazquez-Flores v. Shinseki, 2009 WL 
2835434 (Fed.Cir.), the Federal Circuit vacated and remanded 
important respects of the Veterans Court's holding in 
Vazquez-Flores, as well as a related case, Schultz v. Peake, 
No. 03-1235, 2008 WL 2129773, at 5 (Vet. App. Mar. 7, 2008).  
Significantly, the Federal Circuit concluded that "the notice 
described in 38 U.S.C. § 5103(a) need not be Veteran 
specific."  Similarly, "while a Veteran's 'daily life' 
evidence might in some cases lead to evidence of impairment 
in earning capacity, the statutory scheme does not require 
such evidence for proper claim adjudication."  Thus, the 
Federal Circuit held, "insofar as the notice described by the 
Veterans Court in Vazquez-Flores requires the VA to notify a 
Veteran of alternative diagnostic codes or potential "daily 
life" evidence, we vacate the judgments."  Vazquez, 2009 WL 
2835434, at 10.

The Veterans Court's other holdings in Vazquez-Flores appear 
to be intact, that is, regarding the above discussion of 
prejudicial deficiencies in timing or content.

In this case, a letter satisfying the notice requirements of 
38 C.F.R. § 3.159(b)(1) was sent to the Veteran in October 
2003, prior to initially adjudicating his claim in May and 
December 2004, the preferred sequence.  The letter informed 
him of the evidence required to substantiate his claim and of 
his and VA's respective responsibilities in obtaining 
supporting evidence.  He more recently received additional 
VCAA notice in November 2008 to comply with Vazquez, and the 
RO has since readjudicated his claim in a December 2008 SSOC, 
including considering any additional evidence submitted or 
otherwise obtained in response to that additional Vazquez 
notice.  See again, Mayfield IV and Prickett, supra.  

VA also fulfilled its duty to assist by obtaining all 
relevant evidence concerning the claim under 38 U.S.C.A. § 
5103A and 38 C.F.R. § 3.159.  The RO obtained all pertinent 
medical and other records the Veteran and his representative 
identified.  In addition, VA furnished the Veteran 
compensation examinations in November 2004 and November 2008 
to assess the severity of his disability, the determinative 
issue.  The reports of those evaluations contain the 
information and findings needed to properly rate his 
disability.  38 C.F.R. §§ 3.327, 4.2; Caffrey v. Brown, 6 
Vet. App. 377 (1994).  Accordingly, the Board finds that no 
further assistance is needed to meet the requirements of the 
VCAA or Court.

Whether a Rating Higher than 40 Percent is Warranted

Disability ratings are determined by VA's Rating Schedule, 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10



Where, as here, entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, the present level of disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In Hart 
v. Mansfield, 21 Vet. App. 505 (2007), however, the U. S. 
Court of Appeals for Veterans Claims held that, in 
determining the present level of disability, it may be 
necessary to "stage" the rating if the factual findings 
show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  The relevant temporal focus for adjudicating the 
level of disability of an increased rating claim is from one 
year before the claim was filed - so here, 
from October 2002, until VA makes a final decision on the 
claim.  See Hart, supra.  See also 38 U.S.C.A. § 5110(b)(2); 
38 C.F.R. § 3.400(o)(2).

As will be explained, the Veteran has never met the 
requirements for a rating higher than 40 percent for his 
disability at any time since one year prior to filing his 
claim on October 6, 2003, so the Board may not stage his 
rating.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  All reasonable doubt is 
resolved in the Veteran's favor.  38 C.F.R. § 4.3.

There are diseases of the digestive system, particularly 
within the abdomen, which, while differing in the site of 
pathology, produce a common disability picture characterized 
in the main by varying degrees of abdominal distress or pain, 
anemia, and disturbances in nutrition.  Consequently, certain 
coexisting diseases in this area, the relevant disability 
ratings for which are listed in the following paragraph, do 
not lend themselves to distinct and separate disability 
evaluations without violating the fundamental principle 
relating to pyramiding as outlined in 38 C.F.R. §§ 4.14 
and 4.113.



Thus, ratings under Diagnostic Codes 7301 to 7329, inclusive, 
7331, 7342, and 7345 to 7348, inclusive, will not be combined 
with each other.  Instead, a single evaluation will be 
assigned under the Diagnostic Code that reflects the 
predominant disability picture, with elevation to the next 
higher evaluation where the severity of the overall 
disability warrants such elevation.  38 C.F.R. § 4.11

During the pendency of this appeal the RO increased the 
rating for the Veteran's disability from 20 to 40 percent 
under Diagnostic Code 7308 - retroactively effective from 
the date of receipt of his claim.  Under Diagnostic Code 
7308, postgastrectomy syndrome, if moderate, with less 
frequent episodes of epigastric disorders with characteristic 
mild circulatory symptoms after meals but with diarrhea and 
weight loss warrants a 40 percent rating; and if severe, 
associated with nausea, sweating, circulatory disturbance 
after meals, diarrhea, hypoglycemic symptoms, and weight loss 
with malnutrition and anemia warrants a 60 percent rating.  
38 C.F.R. § 4.114.

Another applicable provision is Diagnostic Code 7305, the 
diagnostic code used to rate duodenal ulcer.  Under this 
alternative code, a 60 percent rating is warranted where 
there is evidence of a severe duodenal ulcer; pain only 
partially relieved by standard ulcer therapy, periodic 
vomiting, recurrent hematemesis or melena, 
with manifestations of anemia and weight loss productive of 
definite impairment of health.  A 40 percent rating will be 
assigned when there is evidence of a moderately severe 
duodenal ulcer; less than severe but with impairment of 
health manifested by anemia and weight loss; or recurrent 
incapacitating episodes averaging 10 days or more in duration 
at least four or more times a year.  38 C.F.R. § 4.114.

Turning now to the relevant medical and other evidence in 
this case, private clinical records dated in late 2003 show 
the Veteran received treatment for gastrointestinal symptoms, 
including reflux.  He was admitted to a hospital in October 
2003 for treatment of diverticuli.  At that time it was 
reported that he denied experiencing nausea, vomiting, and 
diarrhea. 



During a VA digestive examination in November 2004 it was 
reported the Veteran had a history of a gastrectomy.  His 
then current symptoms included delayed stomach emptying, 
regurgitation, and vomiting after eating.  His weight was 
listed as 208 pounds, and it was indicated that his weight 
was stable.  He was not anemic.  The diagnoses were hiatal 
hernia with gastroesophageal reflux disease requiring daily 
treatment with Nexium; previous peptic ulcer disease with 
gastrointestinal bleeding requiring gastric resection, no 
active disease diagnosed; and dumping syndrome with 
regurgitation and diarrhea due to gastric resection causing 
dysfunctional emptying of the stomach.

The Veteran also more recently had a VA digestive examination 
in November 2008.  He reported regurgitating after eating, 
epigastric pain, daily nausea, and vomiting.  He had diarrhea 
1 to 4 times per day.  Medications that he used for his 
symptoms were described as not very effective considering his 
persistent regurgitation and heart burn.  It was also 
reported that he had a hernia.  He was employed fulltime and 
had not lost any time from work in the past year.  He weighed 
214 pounds and had not had significant weight loss or 
malnutrition.  There were no signs of anemia, either.  It was 
stated there were severe to moderate problems with daily 
activities.  The diagnosis and upper GI result were severe 
gastroesophageal reflux disease up to the cervical esophagus 
with an associated hernia.

This evidence shows the Veteran has substantial 
gastrointestinal symptoms associated with his service-
connected disability; this much is certain.  There is 
evidence of his epigastric pain, nausea, vomiting, and 
diarrhea.  In his August 2009 hearing testimony, the Veteran 
said the nausea, vomiting and diarrhea occur about two times 
each week.  A GI examination confirmed he has severe reflux 
disease and a hiatal hernia, and he indicated in other 
testimony during his hearing that his acid reflux is 
especially problematic at night, so he sleeps on a raised 
pillow.  He also said his doctors have told him that he may 
have to undergo surgery soon.



Keep in mind, however, that while there is evidence of 
vomiting, a higher 60 percent rating under Diagnostic Code 
7305 requires evidence of a severe duodenal ulcer, pain only 
partially relieved by standard ulcer therapy, 
recurrent hematemesis or melena, with manifestations of 
anemia and weight loss causing definite impairment of health.  
Here, though, the medical evidence on file for consideration 
does not reveal any of these other necessary findings.  
Indeed, during his recent August 2009 hearing, the Veteran 
himself expressly denied experiencing any significant weight 
loss or a bleeding ulcer, noting as well that he was not on 
any sort of restricted diet.  And he said that his treatment 
every 
3-4 months had not detected anything notable, except for his 
reflux.

Also, while there is evidence of diarrhea and nausea (causing 
the vomiting), the record does not show the Veteran has 
sweating, circulatory disturbance after meals, hypoglycemic 
symptoms, and weight loss with malnutrition and anemia 
necessary to characterize his disability as severe under 
Diagnostic Code 7308 for postgastrectomy syndrome, so as to 
otherwise warrant a higher 60 percent rating under this 
alternative code.  During his recent August 2009 hearing, he 
expressly denied having experienced any hypoglycemic 
reactions, aside from, as mentioned, denying that he had 
experienced any significant weight loss or anemia either.

So the medical and other evidence, as a whole, does not show 
the Veteran's disability warrants a rating higher than 40 
percent under either Diagnostic Code 7305 or 7308.  His 
disability picture does not more closely approximate the 
criteria necessary for the next higher disability evaluation 
of 60 percent, even resolving all reasonable doubt in his 
favor.  38 C.F.R. §§ 4.3, 4.7.

An extraschedular rating under 38 C.F.R. § 3.321(b)(1) also 
is not appropriate in this case.  The record does not show 
any evidence of marked interference with employment solely 
due to the disability at issue.  The Veteran admittedly works 
full time and has not lost any time from work (such as on 
sick or medical leave) because of his disability, according 
to the report of his November 2008 VA examination.

Additionally, the evidence does not show frequent 
hospitalization for his disability; instead, the vast 
majority of his evaluation and treatment has been on an 
outpatient basis, not as an inpatient.  So his disability is 
not sufficiently severe and of the type contemplated in Thun 
v. Peake, 22 Vet. App. 111 (2008), to warrant extraschedular 
consideration.  So the Board need not make this referral.  
See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).

For these reasons and bases, the preponderance of the 
evidence is against finding that the Veteran's disability 
deserves a higher evaluation.  And since the preponderance of 
the evidence is against his claim, there is no reasonable 
doubt to resolve in his favor, and his claim must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.


ORDER

The claim for a rating higher than 40 percent for duodenal 
ulcer, status post gastrectomy with hiatal hernia and dumping 
syndrome is denied.  



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


